Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 08/28/2020.
	Claims 1-6 were originally presented in this application for examination.
	Claims 1-6 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “the upstream-side coating layer contains a catalytic metal and a ZrO2-CeO2 composite oxide in which Fe forms a solid solution”.  However, it would appear that “a catalytic metal” is not particularly pointed out in the claim, thus renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikita et al. (US 8,808,653 B2).
	Mikita et al. ‘653 discloses a catalyst for purifying exhaust gas comprising at least two catalyst layers laminated on a carrier, at least one of the catalyst layers having a catalytically active component containing a noble metal and also having a promoter component containing an oxygen storage material, wherein the oxygen storage material comprises cerium, zirconium and iron; etc. (See col. 12, claim 1).  The noble metal comprises at least a metal selected from the group consisting of platinum, palladium, See col. 13, claim 3).  The carrier has a 3-dimensional structure (See col. 13, claim 5).  See also entire reference for details.
	With respect to the claimed limitation on “the upstream-coating layer contains a catalytic metal and a ZrO2-CeO2 composite oxide in which Fe forms a solid solution”, even though the reference does not specify the length of the catalyst layers or whether the catalyst layers are in the upstream or in the downstream, however in view of the drawing of the reference, which shows a catalyst structure having two catalyst layers wherein the upper (top) catalyst layer contains the noble metal and Fe2O3-CeO2-ZrO2-La2O3 deposited onto the lower (bottom) catalyst layer supported on a 3-Dimensional structure carrier.  Thus, the upstream and downstream of the upper catalyst layer disclosed contains the catalytic metal and ZrO2-CeO2 composite oxide in which Fe forms a solid solution, which meets the claimed limitation.
 
Allowable Subject Matter
5.	Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-6 are pending.  Claims 1-6 are rejected.  No claims are allowed.


Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
February 11, 2022